On Application for Rehearing.
PER CURIAM.
When this case was argued it was treated as if the matter'of the demand of inter-venor Adams against Lee -was an issue, and for this reason we overlooked the fact that the district judge had sustained an exception of no cause and no right of action to the alternative demand of Adams to recover the property he had transferred to Lee in payment for the automobile.
In application for rehearing by Lee, we are informed that the exception was sustained, and examination of the record discloses that this is correct, however no decree was ever signed, and consequently no appeal is before us from the ruling dismissing Adams’ alternative demand.
For this reason, a rehearing is granted in this case, and because of the fact that the alternative demand of Adams was not and is not before us, our original decree in this cause, amending the judgment appealed from is annulled and set aside, and the judgment of the district court is now affirmed at the cost of defendant Narvis J. Lee and intervenor John Thomas Adams.